             Case 5:20-cv-00691-HNJ Document 1 Filed 05/15/20 Page 1 of 3                                 FILED
                                                                                                 2020 May-15 PM 03:55
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DAVID P. THOMAS,                               )
                                               )
        Plaintiff,                             )
                                               )
vs.                                            )        Civil Action No.:
                                               )
BOWMAN ELECTRIC, INC.,                         )
                                               )
        Defendant.                             )


                                          COMPLAINT

       Plaintiff, by and through his undersigned attorneys, alleges, upon information and belief, as
follows:

        1.      This is an action on behalf of the Plaintiff, DAVID P. THOMAS (at times hereinafter
referred to as “THOMAS”), formerly employed by BOWMAN ELECTRIC, INC., who is owed overtime
compensation through his termination on or about the 22nd day of February, 2020. While employed
by the Defendant, the Defendant failed to pay overtime to the Plaintiff and has failed to comply with
the provisions of the Portal-to-Portal Act, all in violation of the provisions of 29 U.S.C. § 201, et
seq., and 29 U.S.C. § 251, et seq.

                                 JURISDICTION AND VENUE

        2.      Jurisdiction of this Court is found in 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and
1367.

        3.     The claims herein arise under the provisions of §§ 207(a), 215 and 216 of the Fair
Labor Standards Act (28 U.S.C. § 201, et seq.) and the provisions of 29 U.S.C. § 251, et seq. (portal-
to-portal pay). In connection with the acts and course of conduct alleged in this Complaint, the
Defendant is engaged is commerce or in the production of goods for commerce. Plaintiff is likely
also engaged in commerce.

       4.     Venue is proper in this District under § 1391 of Title 28 of the United States Code
because a substantial part of the acts and conduct charged herein occurred in this District.

                                             PARTIES

       5.      The Plaintiff, DAVID P. THOMAS, is a citizen and resident of the State of Alabama.
Up until earlier this year, THOMAS was an employee of BOWMAN ELECTRIC, INC., within the
meaning of the FLSA.

        6.      The Defendant, BOWMAN ELECTRIC, INC., is an Alabama corporation with its
           Case 5:20-cv-00691-HNJ Document 1 Filed 05/15/20 Page 2 of 3



principal place of business in Huntsville, Alabama, and is an employer within the meaning of the
FLSA.

                                 PLAINTIFF’S ALLEGATIONS

       7.     The Plaintiff brings this action pursuant to the provisions of § 216(b) of the Fair
Labor Standards Act on behalf of himself.

       8.     Plaintiff, DAVID P. THOMAS, was a full-time employee employed by BOWMAN
ELECTRIC, INC., based in Huntsville, Alabama. At all relevant times, the Plaintiff was performing
job functions and duties as an electrician related to work contracted by customers with the
Defendant.

       9.      At relevant times, the Plaintiff was paid an hourly wage, ranging from, it is believed,
$18 an hour to $20 an hour.

        10.     During his employment, THOMAS was required to work in excess of forty (40) hours
a week, including being required to terminate his timekeeping at the end of each job, although he
was required to return the vehicle owned by the Defendant to the Defendant’s place of business
averaging in time thirty (30) minutes per day and was not allowed to take the vehicle home, but it
had to stay on the premises of the Defendant.

       11.    During substantial periods of time, THOMAS worked overtime hours, approximating
200 hours, for which he was only compensated at his regular pay and, in addition, worked
approximately 250 hours per year driving from the job site back to the premises of the Defendant
for which he was not compensated at all and which was in excess of working forty (40) hours.

        12.     This illegal and wrongful pattern or practice on the part of BOWMAN ELECTRIC, INC.,
with regard to overtime compensation, including portal-to-portal pay, is and was in violation of the
Fair Labor Standards Act and was carried out by the Defendant in an illegal and wrongful pattern
or practice regarding overtime compensation for Plaintiff.

                                  FIRST CLAIM FOR RELIEF
                                  FLSA, 29 U.S.C. §§ 207, 216(b)

       13.    Plaintiff incorporates herein by reference all of the allegations contained in the
previous paragraphs of this Complaint.

        14.     Defendant’s practice of failing to pay overtime compensation for all work in excess
of forty (40) hours per week to Plaintiff was in violation of the FLSA.

       15.     Plaintiff is entitled to an award of his unpaid overtime compensation at the rate of one
and one-half times his regular pay during the applicable time period.

        WHEREFORE, Plaintiff prays for judgment against the Defendant for unpaid overtime for
the applicable time period, together with pre-judgment interest, compensatory damages, liquidated
damages, attorneys’ fees for the attorneys representing the Plaintiff, and such other and further relief
as the Court may deem just and proper.
           Case 5:20-cv-00691-HNJ Document 1 Filed 05/15/20 Page 3 of 3



                                 SECOND CLAIM FOR RELIEF
                                  FLSA, 29 U.S.C. §§ 207, 216(b)

       16.    Plaintiff incorporates herein by reference all of the allegations contained in the
previous paragraphs of this Complaint.

       17.    Defendant’s practice of failing to pay overtime compensation for all or some of the
work in excess of forty (40) hours to Plaintiff was in violation of the FLSA.

       18.     Defendant’s violations of the FLSA were done willfully, either with knowledge or
with reckless disregard as to whether such conduct was prohibited by the FLSA.

        19.     Plaintiff is entitled to an award of his unpaid overtime compensation, including for
portal-to-portal pay, at the rate of one and one-half times his regular pay for the applicable period.

        20.     Additionally, Plaintiff is entitled to an award of liquidated damages under the FLSA
in an amount equal to the amount of unpaid overtime compensation, as well as pre-judgment interest,
attorneys’ fees and costs.

        WHEREFORE, Plaintiff prays for judgment against the Defendant for unpaid overtime for
the applicable time period, together with pre-judgment interest, compensatory damages, liquidated
damages, attorneys’ fees for the attorneys representing the Plaintiff, and such other and further relief
as the Court may deem just and proper.

                                             JURY DEMAND

        The Plaintiff hereby demands a jury for the trial of this cause.

                                          ABLES, BAXTER & PARKER, P.C.
                                          Attorneys for Plaintiff

                                          By:      /s/ James T. Baxter III
                                                     JAMES T. BAXTER III (ASB-4737-X65J)
                                                     A Member of the Firm
                                                     2409 Commerce Court, Suite A
                                                     Post Office Box 165
                                                     Huntsville, Alabama 35804-0165
                                                     (256) 533-3740
                                                     FAX (256) 533-0554
                                                     Toll Free (866) 903-3740
                                                     E-Mail:TBAXTER@ABLESBAXTER.COM
                                                     Web Site: WWW.ABLESBAXTER.COM
SERVE DEFENDANT:

Bowman Electric, Inc.
Attn: Thomas B. Bowman
14038 Camden Circle SE
Huntsville, AL 35803           \\TIGER\TMDocs12\Thomas, David P\Thomas, David (Bowman Electric)\Pleadings\Complaint 200514 24002.WPD
